         Case 2:12-cr-00083-APG-GWF Document 553 Filed 02/17/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                Case No.: 2:12-cr-00083-APG-GWF

 4                        Plaintiff,                                      ORDER

 5 v.

 6 OMAR BUTT,

 7                        Defendant.

 8         Defendant Omar Butt filed a notice of appeal from my order denying his motion for

 9 compassionate release. That notice of appeal was filed more than 14 days after entry of my

10 order. Thus, it was not timely under Federal Rule of Appellate Procedure 4(b)(1)(A). However,

11 I can extend the deadline to file the notice of appeal up to 30 days if there is good cause or

12 excusable neglect. See Fed. R. App. P.4(b)(4). Accordingly, the Ninth Circuit remanded this

13 case to me for the limited purpose of permitting Butt an opportunity to request that the time for

14 filing the notice of appeal be extended under Rule 4(b).

15         I THEREFORE ORDER that defendant Omar Butt may file a motion to extend the

16 appeal deadline under Rule 4(b)(4) by March 19, 2021. That motion must explain whether there

17 is excusable neglect or good cause for Butt’s failure to file his notice of appeal within the 14

18 days allowed by Rule 4(b)(1)(A).

19         I FURTHER ORDER the clerk of court to serve a copy of this order on Mr. Butt at the

20 following address: Reg. No. 80177-053, FCI Loretto, Federal Correctional Institution, P.O. Box

21 1000, Cresson, PA 16630.

22         Dated: February 17, 2021.                      __________________________________
                                                          ANDREW P. GORDON
23
                                                          UNITED STATES DISTRICT JUDGE
